Detailed Action1
Election/Restriction
Claims 41-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on November 29, 2021.
The traversal between groups I and II is on the ground(s) that there would not be a search burden because the type of structure into which the fastener is inserted does not change the underlying effects.  This is incorrect.  The prior art applied against the elected claims would have no applicability against the method claims.  Significant additional search would have been required to address the method claims.  The restriction requirement between Group I and II is still deemed proper and is therefore made FINAL.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 30 recites heating the coating prior to applying the coating.  While it is possible to heat the coating material prior to coating a shank, one cannot actually heat a coating that does not yet exist.  As such, claim 30 is facially impossible and therefore indefinite.  For purposes of examination, the claim is treated as heating the coating material.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-22, 24-25, 27, 29-30, 50-52, 54, & 56 are rejected under 35 U.S.C. 102(a)(?) as being anticipated by “How to Paint a Bike Frame” by CJ Hoyle published May 29, 2016, www.youtube.com/watch?v=antZgmBskMo (hereafter “Hoyle”).
Claim 20 recites a method comprising: acquiring a fastener comprising a head and a cylindrical shank that extends from the head.  Claim 1 does not recite what type of fastener is required, its material or size.  Nor does the claim recite placing the fastener into a specific structure (such as an airplane wing). Any structure capable of connecting one item to another that has a cylindrical shank extending from other structure meets this limitation.  Hoyle teaches a method of spray painting a bicycle frame.  He attaches the frame to a wooden board via a cylindrical seat-post.  See Hoyle timeframe 6:38-6:55.  The head region of the seat post (where a seat would be attached) is attached into the wood.  This seat-post is considered the fastener as it fastens the bicycle in place.  Hoyle then spray paints the bicycle frame, leaving an irregular, speckled coating of spray paint around a circumference of the C-post, shown at timeframes 7:22 or 8:08.  This video therefore anticipates claim 1.  There are many other potential examples.  
Claim 21 recites that the coating exhibits a higher lubricity…[and] dielectric withstand voltage than the surface.  Spray paint is less conductive that a metallic bicycle frame, meeting the latter limitation.  Hoyle does not specifically teach the lubricity of the spray paint relative to the bicycle.  But the bicycle in question is old and beat up, and therefore would be expected to have a rather rough finish.  The fresh coat of spray paint, by contrast, would be expected to be smoother.  Thus, this feature would be inferred.  Regarding claim 22, Hoyle shows an unpatterned mosaic at time stamp 8:08.  Claims 24 recites spattering the coating over the surface.  A spray paint can creates aerosolized paint drops that then spatter on the surface.  Claim 25 recites the coating is speckled discontinuously around an entire circumference of the shank.  Again, time stamp 8:08 shows this.
Claim 27 recites speckling the coating over a portion of the shank dimensioned for an interference fit with a hole.  The recitation of the dimension is an intended use.  Also, the claim does not define the size of the hole.  Regardless, Hoyle shows the shank actually slots into the bicycle frame and holds it in place via friction.  Thus, the seat-post is capable of the intended use.  Regarding claim 29, Hoyle shows discontinuously covering bare metal of the shank.  Claim 30 as interpreted (see 112 indefiniteness rejection above) recites heating the coating material.  Hoyle shows the spray paint can being shaken prior to application (as is common practice).  Vigorous shaking imparts additional energy into the paint and causes a very small, but measurable, increase in temperature of the paint.  Claim 50 recites the irregular portions are randomly shaped.  One of ordinary skill would infer that the accidentally created pattern on the seat post has such randomly shaped portion.
Claim 51 recites acquiring a pull-type lock bolt.  Claim 52 recites a stump-type lock bolt.  A bicycle seat post includes a locking mechanism to maintain the seat at a desired height.  Claims 51 and 52 does not recite that the lock bolts are the entirety of the fastener, nor that they constitute the portion with the head and shank.  The terms pull-type and stump-type are rather vague descriptions of these bolts.  Because none of the parent claims reference any aerospace application, these terms are not entitled to any known definition in the aerospace art.  As such, the broadest reasonable interpretation of a pull-type lock bolt is any lock bolt capable of being pulled.  A stump type is any bolt having a stump region.  Since a bicycle seat post will have a acquir[ed] these bolts.  Such a bolt would meet both claims 51 and 52.
Claim 54 recites acquiring the fastener having lubricant covering the shank.  When a bicycle is originally sold, the seat post has some lubricant on it to facilitate sliding the post up and down for height adjustment.  Thus, when the post was first acquir[ed] it had lubricant.  Regarding claim 56, the frame at timestamp 8:28 shows around 30-40% of the fastener post covered in spray paint.  This meets the thirty [to] seventy percent feature.  

Claims 20-24, 29, & 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Affidavit of Examiner Moshe Wilensky.
Claim 20 recites acquiring a fastener [having] a head and a cylindrical shank.  As noted in the affidavit, I acquired numerous such fasteners upon purchasing my house in May 2016.  I further then appl[ied] a speckled coating around a circumference of the shank and extending axially along the shank when I sprayed lubricant onto the shank to remove squeaking.  Based on visual evidence, I covered 70% of the bolt surface.  Further based on visual impaction, the lubricant was a speckled coating and irregular portions of the bolt where uncoated.
Regarding claim 21, the lubricity of the lubricant is, self-evidently, higher than the surface.  Spray lubricant is also less electrically conductive than a steel bolt, which is the material in my garage.  The coating also formed an unpatterned mosaic as recited in claim 22.  Regarding claim 23, I ceased spraying upon reaching ~70% coverage so as to not waste lubricant and prevent excess drippage.  This anticipates determining a desired amount of surface area of the shank to be covered and adjusting a sprayer based on the desired amount (specifically ceasing spraying is an adjustment).  A spray can speckl[es] the coating.  The lubricating process also anticipates claims 24, 29, & 50. oHoyl

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26, 53, 55, & 57 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyle.
Claim 26 recites the coating comprises an aluminum-pigmented coating.  The term aluminum-pigmented can either mean the pigment contains aluminum or is aluminum is color.  While Hoyle shows white and blue coatings, it would have been obvious as a matter of design choice to use a silver, aluminum color paint if aesthetically desired.
Claim 53 recites applying the speckled coating to a material selected from….ferrous alloy.  Examiner takes Official Notice that some bicycle frames are made of steel.  If Hoyle is using an extra seat post, it would have been obvious as a matter of common sense that the post could be made of steel.  Steel is a ferrous alloy.  Claim 55 recites that the lubricant comprises cetyl alcohol.  The type of lubricant is a mere design choice.  A bicycle can have a variety of lubricants.  Claim 57 recites discontinuously covering a circumference of the head.  If more spray painting were done it would have been obvious as a matter of common sense that some paint would begin hitting the head region of the post.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyle in view of www.sgvbicycles.com/products/27-2-kalloy-anodized-seat-post-20-html.
Claim 28 recites anodizing a surface of the shank prior to speckling.  As noted, the shank is a used seat post in Hoyle.  Bicycle seat posts can be anodized.  See www.sgvbicycles.com/ .

Claims 58 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyle in view of www.amazon.com/REOUG-ultralight-25-4x300mm-Ultralight-Carriages/dp/B089625D8S.  
Claim 58 recites acquiring the fastener with the head comprising hexagonal female slot.  Hoyle does not illustrate if the head of the seat post has a hexagonal female slot.  But some seat posts are sold with such slots.  The following screen shot from the amazon post above shows one such post.  

    PNG
    media_image1.png
    320
    313
    media_image1.png
    Greyscale

The metallic colored nut has a hexagonal female slot and is a component of the head of the seat post.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious one could have used a seat post of this type for the fastener in the paint process.

Examiner Suggestion
Examiner suggests amending independent claim 20 to incorporate claim 23 and to recite a step of inserting the bolt into an aircraft wing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”